      Case 1:19-cv-11864-PGG-BCM Document 23 Filed 07/07/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      7/7/20
 THEODORE HARPER,
                                                        19-CV-11864 (PGG) (BCM)
                Plaintiff,
                                                        ORDER
 -against-
 NATIONAL RAILROAD PASSENGER
 CORPORATION, et al.
                Defendants.

BARBARA MOSES, United States Magistrate Judge.

        By Order dated June 10, 2020 (June 10 Order) (Dkt. No. 17), the Court scheduled an Initial
Case Management Conference to be held telephonically on July 8, 2020. The June 10 Order
directed the parties to file a joint Pre-Conference Statement no later than July 1, 2020. They failed
to do so. By Order dated July 2, 2020 (Dkt. No. 21), the Court required the parties to submit the
joint Pre-Conference Statement by July 6, 2020. They failed to do so. Instead, on July 6, defendants
filed their own letter (Dkt. No. 22) informing the Court that their counsel attempted to discuss the
upcoming Initial Case Management Conference with plaintiff's counsel, Michael T. O'Leary, on
two occasions in June 2020, but Mr. O'Leary advised on June 26 that he was "unavailable to discuss
this matter" and did not thereafter contact defendants' counsel.

        It is hereby ORDERED that the Initial Case Management Conference currently scheduled
for July 8, 2020, at 10:00 a.m. is ADJOURNED to August 13, 2020, at 10:00 a.m. At that time,
the parties shall dial (888) 557-8511 and enter the access code 7746387. No later than August 6,
2020, the parties shall file a joint Pre-Conference Statement, as originally directed in this Court's
June 10 Order Scheduling Initial Case Management Conference.

        It is further ORDERED that plaintiff's counsel promptly register as a Filing User of the
Court's ECF system (if he has not already done so) and file a notice of appearance in this action,
which will ensure that he receives electronic notification of docket activity, including this Court's
orders. See ECF Rules & Instructions § 2.1.

        Defendants' counsel is directed to serve a copy of this order on Mr. O'Leary, by mail and
email, and file such proof of service on ECF.

Dated: New York, New York                     SO ORDERED.
       July 7, 2020


                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
